People v Taylor (2020 NY Slip Op 04604)





People v Taylor


2020 NY Slip Op 04604


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX, JJ.


2018-12077

[*1]People of State of New York, respondent,
vFerdinand Taylor, appellant.


Laurette D. Mulry, Riverhead, NY (Louis E. Mazzola of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Suffolk County (Barbara Kahn, J.), dated August 29, 2018, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court's determination designating the defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C). Contrary to the defendant's contention, the People established by clear and convincing evidence that the defendant inflicted physical injury on the complainant, which supported the assessment of 15 points under risk factor 1 (see People v Mitchell, 142 AD3d 542, 543; People v Sullivan, 64 AD3d 67, 74).
SCHEINKMAN, P.J., MASTRO, BALKIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court